450 F.2d 878
71-2 USTC  P 12,813
ESTATE of Edward E. FORD, Manufacturers Hanover TrustCompany, Executor, Petitioner-Appellee,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 83, Docket 35014.
United States Court of Appeals,Second Circuit.
Argued Oct. 21, 1971.Decided Nov. 12, 1971.

Alan J. Hruska, New York City (Frank H. Detweiler, G. Oliver Koppell, Richard M. Sharfman and Cravath, Swaine & Moore, New York City, on the brief), for petitioner-appellee.
Michael L. Paup, Atty., Tax Division, Department of Justice, Washington, D. C.  (Johnnie M. Walters, Asst. Atty. Gen., Joseph M. Howard, Paul M. Ginsburg and Meyer Rothwacks, Attys., Tax Division, Department of Justice, Washington, D. C., on the brief), for respondent-appellant.
Before MEDINA, MANSFIELD and MULLIGAN, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of Judge Samuel B. Sterrett writing for a majority of the Tax Court, reported at 53 T.C. 114 (1969).